Citation Nr: 0725234	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for right hip 
arthralgia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
September 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in February 2006.  

The case was remanded by the Board in July 2006.  


FINDINGS OF FACT

1.  Right hip arthralgia is currently manifested by flexion 
to 80 degrees, hyperextension to 30 degrees, abduction to 40 
degrees, adduction to zero degrees, internal rotation to 30 
degrees, and external rotation was to 45 degrees.  X-ray 
studies of the right hip did not show arthritis.  

2.  Appellant failed to appear for a recently scheduled VA 
examination to ascertain the current severity of the service 
connected hip disorder.


CONCLUSION OF LAW

The criteria for a compensable rating for right hip 
arthralgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5252 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2004 and August 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with the necessary 
notifications in the August 2006 VCAA letter.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Extension of the thigh limited to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, code 5251.  

Flexion of the thigh limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, code 5252.  

Impairment of the thigh warrants a 10 percent evaluation with 
limitation of adduction where the leg cannot be crossed or 
where limited rotation prevents toeing out to 15 degrees.  
38 C.F.R. § 4.71a, code 5253.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran was afforded two examinations by VA, in February 
2004 and June 2005.  He was additionally scheduled for 
another compensation examination in September 2006, but he 
did not report for that examination.  On examination in 
February 2004, there was no instability, crepitus, or 
tenderness on palpation when supine.  There was tenderness 
greater on the right hip than the left with the veteran 
standing on palpation.  Flexion on the right was to 70 
degrees.  Hyperextension was to 30 degrees.  Abduction was to 
40 degrees and adduction was to 20 degrees.  Internal 
rotation was to 30 degrees and external rotation was to 45 
degrees.  X-ray studies of the right hip were normal.  In 
June 2005, examination showed no instability, crepitus, or 
tenderness on palpation.  Forward flexion was to 80 degrees, 
hyperextension was to 30 degrees, abduction was to 40 degrees 
and adduction was to zero degrees.  Internal rotation was to 
30 degrees and external rotation was to 45 degrees.  An X-ray 
study of the right hip showed a possible loose body on the 
right side.  The pertinent diagnosis was hip arthralgia.  The 
examiner stated an inability to estimate functional 
limitation because the physical examination was not congruent 
with the veteran's reports of pain during the examination.  

The veteran is not shown to have met the criteria for a 
compensable evaluation for his right hip impairment.  While 
there could be impairment due to a possible loose body, the 
veteran did not report for the scheduled examination that was 
to ascertain the extent of disability associated with this 
possible problem.  In such cases, the claim must be decided 
on the evidence of record.  38 C.F.R. § 3.655.  The range of 
motion of the veteran's right hip is not restricted to 45 
degrees of flexion or 5 degrees of extension.  The veteran is 
not shown to have limited adduction where the leg could not 
be crossed or limited rotation that prevented toeing out to 
15 degrees.  It is noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  As noted, the examiner who evaluated the 
veteran in June 2005 found that functional loss could not be 
ascertained because of inconsistencies in the examination 
results.  

Under these circumstances, as the criteria for a compensable 
evaluation for the veteran's right hip arthralgia have not 
been demonstrated, a compensable evaluation is not warranted.  


ORDER

A compensable evaluation for right hip arthralgia is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


